                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



WILLIAM WALTERS,                                     Case No. 3:18-cv-1017-SI

              Plaintiff,                             ORDER

       v.

UMPQUA BANK, N.A., and DOES 1
through 100 inclusive,

              Defendants.


Michael H. Simon, District Judge.

       Based on the stipulation of the parties (ECF 13), this case is dismissed. Plaintiff’s claims

are dismissed with prejudice and Defendant Umpqua Bank, N.A.’s counterclaim is dismissed

without prejudice.

       IT IS SO ORDERED.

       DATED this 28th day of March, 2019.


                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge


PAGE 1 – ORDER
